Citation Nr: 0218176	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-06 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than July 29, 
1997, for a grant of service connection for squamous cell 
carcinoma of the left vocal chord.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
November 1945.


FINDINGS OF FACT

1.  A Department of Veterans Affairs Office of General 
Counsel Precedent Opinion (VAOPGCPREC) 2-93 (January 13, 
1993), concerning entitlement to benefits based on tobacco 
use during service, was issued in January 1993.

2.  A claim for service connection for squamous cell 
carcinoma of the left vocal chord was received by the 
regional office (RO) on July 29, 1997.

3.  Entitlement to service connection was granted by a 
rating decision in August 2000, effective July 29, 1997, 
based on VAOPGCPREC 2-93.

4.  VAOPGCPREC 2-93 was a liberalizing VA issue for VA 
benefits purposes.


CONCLUSION OF LAW

An earlier effective date of July 29, 1996 is warranted 
for a grant of service connection for squamous cell 
carcinoma of the left vocal chord.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.114(a), 3.400 
(2002); VAOPGCPREC 2-93 (January 13, 1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) 
notes that as the issue on appeal is entitlement to an 
earlier effective date for the grant of service connection 
for a disability, it is an issue that will be determined 
as a matter of law and not evidence, and it therefore 
arguably not subject to the notice and/or development 
requirements of the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2002) (VCAA).  However, despite the likelihood that the 
VCAA is not for application in this case, the Board finds 
that the veteran has been provided with the law and 
regulations applicable to effective dates, and neither the 
veteran nor his representative have identified any 
outstanding pertinent records or documents that are not 
already contained in the record or otherwise sufficiently 
addressed in records and documents in the claims file.  In 
addition, the Board finds that the June 2001 statement of 
the case placed appellant on notice that the applicable 
law and regulations did not support entitlement to an 
earlier effective date as a matter of law, and that 
appellant was therefore clearly aware that any further 
development would have to be accomplished by appellant or 
his representative.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The applicable law and regulations concerning effective 
dates state that, except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For direct 
service connection, the effective date is the day 
following separation from service or date entitlement 
arose if the claim is received within 1 year after 
separation from service; otherwise, date of receipt of the 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

Where compensation is awarded or increased pursuant to a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  38 C.F.R. § 3.114 (a).  
If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).

Post-service medical records reflect that the first 
diagnosis of squamous cell carcinoma of the left vocal 
chord occurred in August 1989.

Thereafter, VAOPGCPREC 2-93 (January 13, 1993), concerning 
entitlement to benefits based on tobacco use during 
service, was issued in January 1993.

A claim for service connection for squamous cell carcinoma 
of the left vocal chord was not received by the RO until 
July 29, 1997.

Entitlement to service connection was granted by a rating 
decision in August 2000, effective July 29, 1997, based on 
VAOPGCPREC 2-93.

The veteran asserts that the proper effective date for 
entitlement to service connection for squamous cell 
carcinoma of the left vocal chord should be back to the 
date of first diagnosis in 1989.  Alternatively, he 
submits that an earlier effective date is warranted based 
on the improper refusal of VA personnel to accept claims 
submitted by the veteran prior to July 29, 1997. 

The Board has reviewed the evidence of record and first 
notes that except as otherwise provided, the effective 
date of an award based upon an original claim, a claim 
reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
date of receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Consequently, except as may 
be provided otherwise, the effective date of the grant of 
service connection for squamous cell carcinoma of the left 
vocal chord would be July 29, 1997, the date of receipt of 
the appellant's claim.

With respect to the veteran's contention that he suffered 
from squamous cell carcinoma of the left vocal chord prior 
to that time, the Board emphasizes that the veteran's 
entitlement to service connection for that disorder could 
not arise until he filed a claim for that benefit.  See 
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(2002).  In this regard, neither he nor his representative 
have pointed to the existence of an earlier claim.  In 
addition, although there has been some discussion 
regarding the possibility of outstanding 1990 VA 
outpatient dental records that relate to dental treatment 
the veteran received involving the removal of multiple 
teeth as secondary to his cancer diagnosis, there is no 
indication that these missing records would contain 
anything other than treatment records, and this would not 
have any impact on the issue before the Board.

Moreover, with respect to the contention that the veteran 
made an effort or efforts to submit earlier claims for 
this benefit that were improperly refused by VA personnel, 
it has long been held that "[e]rroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 
20 (1994), relying upon OPM v. Richmond, 496 U.S. 414, 110 
S.Ct. 2465, 110 L.Ed. 387 (1990).

However, in considering entitlement to an earlier 
effective date, while the Board is not persuaded by the 
contentions of the veteran or his representative, the 
Board finds that 38 C.F.R. § 3.114, pertaining to a 
liberalizing VA issue, does permit an earlier effective 
date.  The record reflects that service connection for 
squamous cell carcinoma of the left vocal chord was 
awarded by VA pursuant to VAOPGCPREC 2-93, which was 
issued on January 13, 1993.  

The Board therefore concludes that the proper effective 
date of a grant of service connection for squamous cell 
carcinoma of the left vocal chord should be July 29, 1996, 
one year prior to the date that the veteran's pending 
claim was received by VA.  Under the relevant law, if a 
claim is reviewed at the request of the claimant more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior 
to the date of receipt of such request.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.





ORDER

An effective date of July 29, 1996, for service connection 
for squamous cell carcinoma of the left vocal chord is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

